                                           Case 4:18-cv-04949-JST Document 63 Filed 12/11/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ATARI INTERACTIVE, INC.,                           Case No. 18-cv-04949-JST
                                                        Plaintiff,
                                   8
                                                 v.                                         ORDER TO FILE STIPULATION OF
                                   9                                                        DISMISSAL
                                  10     SUNFROG, LLC,                                      Re: ECF No. 62
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The parties have filed a notice of settlement. ECF No. 62. By January 31, 2020, the

                                  14   parties shall file either a stipulation of dismissal or a one-page joint statement explaining why they

                                  15   were unable to file such a stipulation.

                                  16          The Court also hereby sets a case management conference on February 11, 2020. That

                                  17   conference will be vacated automatically if a stipulation of dismissal is timely filed.

                                  18          Any continuance of the deadlines set in this order requires a showing of good cause.

                                  19          All other deadlines and hearings are vacated.

                                  20          IT IS SO ORDERED.

                                  21   Dated: December 11, 2019
                                                                                        _______________________________________
                                  22                                                                   JON S. TIGAR
                                  23                                                             United States District Judge

                                  24

                                  25

                                  26
                                  27

                                  28
